       Case: 3:18-cv-00301-wmc Document #: 73 Filed: 07/03/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

KEHINDE BALOGUN,

               Plaintiff,
                                                                     Case No. 18-CV-301
       v.

THE BOARD OF REGENTS OF THE
UNIVERSITY OF WISCONSIN SYSTEM,
KEVIN CHEREK and BOBBY BURROW,

            Defendants.
______________________________________________________________________________

              PLAINTIFF’S MOTION TO CLARIFY TWO MATTERS
______________________________________________________________________________

        COMES NOW THE Plaintiff, Kehinde Balogun, by his attorneys Davey& Goldman by

 Bruce M. Davey and Lisa C. Goldman and asks the Court to address the following two matters:

       1.      Transcripts of Balogun’s ERD hearing before ALJ Brown.

       The pretrial order provides all deposition transcripts must be in compressed format and

that the entire deposition must be filed. The transcript of the Balogun’s ERD hearing is not in

compressed format and consists of two volumes totaling 410 pages. Plaintiff’s deposition

designations identify only a few pages of the transcript and those pages were submitted in

opposition to the motion for summary judgment. Plaintiff requests that he be permitted to submit

only those pages.

       2.      Plaintiff requests that the time for submitting the case law the Court directed

Plaintiff to submit as part of his pretrial disclosure be extended to July 10, 2019 in view of the

fact that Plaintiff did not receive the decision until June 28, 2019 and Plaintiff’s counsel’s time
       Case: 3:18-cv-00301-wmc Document #: 73 Filed: 07/03/19 Page 2 of 2



since the denial of the motion for a stay has been consumed by the preparation of the pretrial

submissions.

        DATED: July 3, 2019


                                                   /s/ Bruce M. Davey
                                             Bruce M. Davey
                                             SBN: 1012256
                                             5609 Medical Circle, Suite 101
                                             Madison, Wisconsin 53719
                                             Telephone:    (608) 630-9700
                                             Facsimile:    (608) 205-5645




                                CERTIFICATE OF SERVICE

I hereby certify that on Wednesday, July 3, 2019, I electronically filed the document above with

the Clerk of the Court using the ECF system which will send notification of this filing to the

defendants’ counsel of record who is a registered user on this case.

        DATED: July 3, 2019


                                                             DAVEY & GOLDMAN

                                                                    /s/ Lisa C. Goldman
                                                             Lisa C. Goldman, SBN 1029893
                                                             Davey & Goldman
                                                             5609 Medical Circle, Suite 101
                                                             Madison, WI 53719
                                                             (608) 630-9700 (telephone)
                                                             (608) 205-5645 (facsimile)
                                                             lgoldman@daveygoldman.com

                                                             Attorneys for Plaintiff




                                                 2
